Name: Commission Regulation (EEC) No 124/87 of 16 January 1987 amending Commission Regulation (EEC) No 1836/82 laying down the procedure and conditions for the disposal of cereals held by intervention agencies
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 17. 1 . 87 Official Journal of the European Communities No L 15/9 COMMISSION REGULATION (EEC) No 124/87 of 16 January 1987 amending Commission Regulation (EEC) No 1836/82 laying down the procedure and conditions (or the disposal of cereals held by intervention agencies Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Articles 7 (5) and 8 thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1836/82 is hereby amended as follows : 1 . Article 2 is replaced by the following : 'Article 2 1 . The decision to issue an invitation to tender shall be taken in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 . The decision shall specify in particular : (a) the quantities to be put up for tender ; (b) the closing date for the submission of tenders in the case of a specific invitation to tender and the first and final closing dates for the submission of tenders in the case of a standing invitation to tender. The decision provided for in the first subparagraph shall be brought to the attention of all interested parties by its publication in the Official Journal of the European Communities. A period of at least eight days must elapse between the date of such publication and the first closing date for the submission of tenders. 2. The provisions of paragraph 1 shall not apply to invitations to tender relating to quantities of less than 1 000 tonnes.' 2. Article 3 is replaced by the following : Article 3 1 . Intervention agencies shall draw up notices of invitation to tender in accordance with the provisions of Article 12 and shall publicize them, in particular by displaying them at their head offices . In the case of a standing invitation to tender they shall specify therein the closing dates for the submission of tenders for each partial invitation to tender. 2. Notices of invitation to tender shall specify the minimum quantities to which tenders may relate .' 3 . Article 4 is replaced by the following : Article 4 The invitations to tender referred to in Article 2 may be restricted to specified uses and/or destinations.'. Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 2502/86 (4), and in particular Article 9 thereof, Whereas, in view of the quantities of stocks of cereals in intervention in the Community and in order to ensure sound management of the market, the disposal of the abovementioned stocks on the internal market and on that of third countries, should be decided according to the Management Committee procedure ; Whereas, in accordance with the provisions of Article 3 ( 1 ) of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (*), cereals are to be put up for sale on the internal market at prices enabling disturbance of the market to be avoided ; whereas that aim may be achieved if the selling price reflects the real situation on the market but is not less than the intervention price ; whereas special situations exist during the changeover from one marketing year to the next when the market continues to be supplied with cereals from the old harvest ; whereas that should consequently be taken into account when conditions of sale are being fixed ; whereas special measures should also be considered to resell stocks purchased in previous years ; Whereas certain technical adjustments are required following amendments to the rules with effect from the 1986/87 marketing year ; whereas Commission Regula ­ tion (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 3447/85 f) should therefore be amended ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29 . (3) OJ No L 164, 24 . 6 . 1985, p. 6 . (4) OJ No L 219, 6 . 8 . 1986, p. 8 . Is) OJ No L 139 , 24 . 5. 1986, p. 36. (*) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 328 , 7 . 12 . 1985, p. 17 . No L 15/ 10 Official Journal of the European Communities 17. 1 . 87 special price conditions may be fixed in accordance with the procedure laid down in Article 26 of Regula ­ tion (EEC) No 2727/75.' 5 . Article 8 (2) (c) is replaced by the following : '(c) where the price tendered adjusted where appro ­ priate in accordance with Article 5 ( 1 ) is less than the intervention price, they are accompanied by a written undertaking by the tenderer, endorsed by a credit institution, to the effect that, not later than two working days after receipt of the state ­ ment of award of contract referred to in Article 15, the tenderer will provide a security covering the difference between the two prices adjusted by the amount of any increases or reductions applied pursuant to Article 7 (5) of Regulation (EEC) No 2727/75, excluding the specific adjust ­ ments referred to in Article 5 ( 1 ), first and third indent of this Regulation.' 6 . In Article 10, the words 'the refund and monetary compensatory amount fixed in advance' are deleted. 7. Article 1 2 is amended as follows :  in the second indent of the first paragraph, the second sentence is deleted,  the last paragraph is replaced by the following : 'Such notice and any amendments thereto shall be forwarded to the Commission before the first closing date for the submission of tenders.' 8 . Article 13 is amended as follows :  in the second subparagraph of paragraph 1 the words 'Articles 7 (5) and 8 (4)' are replaced by 'Article 7 (5)',  paragraph 2 is replaed by the following : '2. In the case of sales for export, tenders shall be drawn up by reference to the actual quality of the lot to which the tender relates.' 9 . In the second paragraph of Article 16, the last sentence is deleted . 10 . Article 17 ( 1 ) is replaced by the following : ' 1 . The securities referred to in this Regulation shall be provided in accordance with the provisions of Title III of Commission Regulation (EEC) No 2220/85 (  ) ¢ 4 . Article 5 is replaced by the following : 'Article 5 1 . For resale other than as referred to in paragraph 3 , successful tenders must offer a price at least equal to the price recorded, for an equivalent quality and for a representative quantity, on the market for the place of storage or, failing this, on the nearest market, account being taken of transport costs . The tender price may not in any circumstances be lower than the intervention price applicable on the closing date for the submission of tenders, adjusted where appro ­ priate :  in accordance with Article 4 (6) of Regulation (EEC) No 1 570/77 ('), in the case of certain varieties of durum wheat,  by the special increase provided for in the third indent of Article 3 ( 1 ) of Regulation (EEC) No 2727/75, in the case of rye of breadmaking quality or common wheat of superior breadmaking quality,  by the reduction provided for in the first subpara ­ graph of Article 4a ( 1 ) of Regulation (EEC) No 1 570/77 ; however, in the case of common wheat offered for intervention before 1 July 1986 and held in storage by the intervention agencies after that date, the abovementioned reduction shall not apply :  to quantities purchased under the special intervention measures for common wheat of breadmaking quality,  to quantities of common wheat purchased at the intervention price but not tested for the technological and physical characteristics referred to in Article 4a ( 1 ) of Regulation (EEC) No 1570/77. 2. For the purposes of paragraph 1 , the interven ­ tion prices to be taken into consideration during the 1 1 th and 1 2th months of the marketing year shall be those in force for the 10th month to which one and two monthly price increases respectively have been added. 3 . In the case of resale during the first three months of the marketing year for maize and sorghum and during the first two months of the marketing year for common wheat, durum wheat, rye and barley, successful tenders must offer a price at least equal to the intervention price in force for the 10th month of the preceding marketing year, plus two monthly increases fixed for that year and adjusted, where appropriate, in accordance with paragraph 1 . 4 . If, during a marketing year, there are disruptions in the operation of the common organization of the market on account in particular of difficulty in selling cereals at prices which comply with paragraph 1 , (') OJ No L 205, 3 . 8 . 1985 , p. 5 .' 11 . In Article 17 (2) and (4), the term 'Article 13 (2)' is replaced by 'Article 13 (4).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 17. 1 . 87 Official Journal of the European Communities No L 15/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1987. For the Commission Frans ANDRIESSEN Vice-President